Case 9:20-cv-80147-RLR Document 86-1 Entered on FLSD Docket 07/06/2021 Page 1 of 4




                              UNITED STATES DISTRICT COU RT
                              SO UTH ER N DISTRICT O F FLOR IDA

                      C ASE NO .9:20-CV-80147-RO SENB ERG W           INH ART

    JAN E K OE,
           Plaintig                                                FILEDBv :'A'
                                                                              -.
                                                                               t-) D.c.
                                                                           JïL 22 2221
    AM A R CHAN DER M AIN I,
                                                                         CANGELA E. NOBLE
           Defendant.                                                     LERK U S DISX CX
                                      l                                  s.D.oF/L/.-w.RB.

                              AFFIDAW T ofSA SIIA LEM IK AU M

           1,Sasha Leah Kaura,being Grstduly'sw orn, statethatfrom my own pérsonalknowledge,
    ifcalled to testify,Ican truly and com petently testify to the follow ing:

       1,Sasha Leah K aura,am the biologicalsisterofthe Plaintiff,Jane Koe,in thiscause ofaction
       againsttheD efendant,A m arChanderM aini. 1'm a m entally titand com petentadult.
    2. The allegationsm y sisterhasm ade in the Com plaintatLaw ,theFirstAm ended Complaintat
       Law ,the Second Am ended Com plaintatLaw ,and the Third A m ended Com plaintatLaw ,
       are true and accurate.        t...
    3. Ourparentsraised m y sisterand Iw ith a yiew forboth ofusto obtain arranged m arriages to
                                          ;.
       suitorsinourcaste(Kshatriya)and.subcaste(Khatri).W ewereraisedtobetraditional,
       educated,w ork-at-hom e w ives com petentin managing ourfuturehouseholdsand supportive
       assets. W ew ere encouraged from an early age to m asterthe skillsetsnecessary forarranged
       m arriage. M y sistertook italIm uch m ore seriously than m e,pouring çvery partofher
       com petitive energy into becom ing the best. lalso participated in al'
                                                                            t,cooking,dance,m usic,
       etc.,alw ays Iooking up to heras my exam ple.
    4. W hen Iw asage 8,ourbrotherage 5,and my sisterage 1l,w e al1w enton a CarnivalCruise
       vacation to the Caribbçan w ith ourparents and som efam ily friends. 1don'trem em berevery
       detailthathappened,butldo rem em berthatm y sisterand lused to eata lotofunlim ited ice
       cream on thetoplnosttloor. Random ly,she gotstrep throataftera few daysonboard,and
       shew asgiven an incorrectm edication called N eom ycin. She gotreally,really sick,and had
       to have herstom ach pum ped m ultiple times ata Caribbean hospitalthatlooked fairly
       dilapidated. O urDad wentin w ith herand asked forherto be given Am oxycillin,which is
       w hatisnormally prescribed. Forwhateyerreakon,the drunkard doctorcontinued to give her
       the w rong medication,and because w ew eren'tin Am erica,ourD ad couldn'tdo anything as
       the pharm aciesw ere allSsoutofstock''and he hasno prescribing rights outside ofIndia and
       Am erica. Oncew e Ianded back in FortLauderdale,my sister,M om ,and Dad a1lw entto the
       hospitalw hile my brotherand lplayed in the hospitalplay area and watched cartoons. I
Case 9:20-cv-80147-RLR Document 86-1 Entered on FLSD Docket 07/06/2021 Page 2 of 4




       rem em bermy M om crying a lotand explaining to my auntsaying my sister'slife w illbe
       ruined ifshe doesn'tgetbettersoon.                                                   .
    5. M y sister'sentire personality changed afterthe multi-m onth hospitalfiasco afterthattenible
       cruisew hich allofushated. She used to be very outgoing and confident,the m ostpopular
       girlin herclass by far,butbecam e shy afterthat. 1know fora factshe nevertold anyone at
          ourschoolabouthercondition;shejustletpeoplebelievewhatevertheywantedtobelieve.I
       think she feltem barrassed aboptvom iting som etim es. Som e girlsused to accuse herof
       anorexia,and m y sisternevercorrected theirfalse assum ptions.N one ofuseverspoke about
       hercondition to anyone;we're V ictorian ûstiffupperlip'types. W e always feltthatifshe
       didn'tw antto talk aboutitthen w e w ouldn'ttalk aboutitto protectherm edicalprivacy. The
       only person outside ofourfam ily w ho knew aboutitw asAm arChanderM aini. M y sister
       trusted him forw hateverreason,and thatw as obviously a m istake.
    6. M y parents alwaysfed m y sistera separate m ealplan and dinnerplan from the restofus and
          usedanentirelydifferentkitchenaswelljusttopreventanyglutencontamination.Iknow
          she alw aysfeltleftoutand exciuded aboutit,and itw asreally hard on her. W e're from a
          really big lndian fam ily and every holiday,m y sisterm issed outon'cookies,candies,etc.
          because m y parentsw ere alw aysextrem ely cautiousaboutw hatto feed her. 1think partof
          the reason she wasso draw n to Am arChanderM ainiw asbecause he introduced herto so
          manyfoodswhenpreviouslysheliterallyonlyate'boringfoodssuchasjello,eggwhites,
          Daiyapizza(whichshehates),andsoon.Hetookhertolotsoffamous,highend
       restaurants...where he used to tellherto eatwhateverhe ordered withoutm ind to herreally
       life-threatening allergies.
       M y sisterisa com plete abstinentvirgin. Itwas herchoice to saveherselfand 1know she's
       really proud ofit. I'm proud ofherasw ell. Shealwaysw entto schooldances and w as
       popularin studentgovernm ent,though 1don'tthink she had anywhere neara norm allife.
       Shew asalw aysdifferentfrom p y brotherand 1in term sofherview ofthe w orld and goals.
    8. Am arChanderM ainiand my sisterbegan courting on February 20,2016 using the catfish
       alias nam e V ikram K umarM ansingh,outdated photos, and thefalse age of28. She was
       m iserable the entire courtship and kepttelling m e she w ished she could die by suicide
       because she saw thatasthe only w ay to >void bringing dishonorto ourfam ily. M y sisterisa
       very loyal,em pathetic,m ethodicalperson and she didn'tw antto have to go through a
       breakup.                      .
    9. 1wasthe firstperson my sistercalled afterAm arChanderM ainiproposed to heroutofthe
       blue on N ovem ber l,2016 while she was in the m iddleofbreaking up w ith him . 1rem em ber
       hersounding Iike she wasaboutto vom iton the phone,and she appeared to be freaked outby
                                                 .

      .w hathappened,since Am arChanderM ainididN OT follow properprotocol. Forstarters,he
       dem anded my Dad give my sister'sdow ry before,did nottellany ofus hew asproposing,
       and didn'tbuy m y sister'sfavorite type oftlowers orotherw ise do anything thatspecial. M y
       gistertold m e she feltshe had to say yes because ofthesheernum berofChinese touristson
'

        i
        i       Case 9:20-cv-80147-RLR Document 86-1 Entered on FLSD Docket 07/06/2021 Page 3 of 4
        ;                                                               '
        )
        r
        2
        1
        1
        ,              the boardwalk and the factthatAm arChanderM ainihired such an expensive photographer.
        1
        ;              She wanted to help him save face so said yes outofpity,fear,obligation,and dharm a.
        i           10.OurDadwasquitecharmedandfooledbyAmarChanderM aini,orshall1sayStvikram
        i              KumarM ansingh,''but1saw rightthroughhischarade.Iknew somethingwasoffabouthim
        p                             '
                                      -
                                      ''
        .              from the beginni ng,butbecause ourD ad- who.isthe head ofourhousehold and the tinal
        1
        r              authority on absolutely everything wasso supportiveofhim , ourM om and lhad to silence
        i              ourtrueviews.Iremembermy sistercrying onthephonenearly everysingleday,m iserable
        1              beyond belief,butshe w anted to make itwork w ith him forthe sake ofourDad. Theonly
        j              wayshewasabletohelpourDadseethetnlesideofMainiwasthroughhiringtheprivate
                       investigators on a long-term basis. By thetim e ourDad Gnally w oke up,he already handed
                       overso m uch.
                    l1.M y sisterhasa heartofgold and a softpersonality,w ith a sem i-hard shellbecause shehasto
                       be tough som etim esto protectherinnersoftness. Iw asFacetim ing w ith herwhen she broke
    l                  thingsoffwith AmarChanderM aini, and she wentoutofherw ay to provide him w ith a plan
    1                  forhim toachievehisbusinessand politicalgoalswithouther
    '                                                                       1don'tknow ofmanyothers
                                                                                   .


    j                  Whogooutoftheirwaytohelpothersasselflesslyasmy sister.Shetriedtogivehim asnice
    '
                       ofalandingaspossible.Shestoodbyhim whenheIosthisjob,despiteallofusrealizinghe
                       w asa com plete con artistand a catfish.
                    12.1believe the two ended things on an am icableenough note,butA m ar ChanderM ainihas
                       remained a nuisance and an em barrassm entto her,to m y entire fam ily,and to ourfam ily
                       dog,Champ,sincemysisterbrokeupwithhim.Tothisday,hecontinuestosabotagefler
                       career,health,and happiness. The dam age A m arChanderM ainihasdoneto m y sister's life,
    1                  arrangedmarriagepathwayoptions, and professionalreputation cannotbe understated.
    1               13.0urDad isadoctor,I'm studying to beanurse,and my brotherisstudying to beam edical
    l                  doctorandboth ofusIearnedalotaboutwhathealth contextmeansin healthcaresettings.
    j                  Seeing the resilience my sisterhas isreally rare in the healthcare Geld- she alw ays
    1                  volunteersto help othersand she'snotthe kin'd ofperson to letadversities hold herback.
    i
    I
                       WhatAmarChanderM ainididbyforcinghertotalkabouthermetabolicconditionshe
                                                                .

    l                  developedoutofhorrific,traumatizingmedicalmalpracticeandherdyslexiamademysister
    !                  suicidalandonedgeforaIong,longtime.Shewasashellofherselfforalongtime.
    .               14 1don'tknow many specificsaboutthefinancialsideofthings, butldo know thatourparents
    1
    .                    dmysisterhavespentaIotofmoney, tim e and energy rectifying the dam age M aini
    l       .
                       an
                       continues to cause. M aini,srepeated m alicipus,calculated effortsto inflictasm ucjjdam age
                       aspossible to my sister's reputation by sendipg outdefam ation to everyone in our
    i                  communityplushiscompleteIackofremorseevenaftermysistercommencinglitigationhas
    1
    1                  putherin a bad position. M y sisterisin a bunch ofdom esticviolenceprotection program s.
    l
    i               15.1can affirm based on my ow n personalknow ledge thatA m arChanderM ainihacked allof
    l
    I                  mys
                           ister'sbankaccountsandisthereasonherPaypalaccountgotshutdownwhenshewas
    l
    7                  inlstanbul,Tulkey,tryingtogetawayfrom liim withouthim findingher.
                                      .


    1
    1

    l
Case 9:20-cv-80147-RLR Document 86-1 Entered on FLSD Docket 07/06/2021 Page 4 of 4




     16.1also know firsthand thatAm arChanderM ainicontinuesto stalk herallthe tim e,and isthe
        reason my sisterkeptgetting cyberbullied overand overagain w hen she did nothing w rong
        to anyone. M y sisterisliterally the sw eetestgirllknow ,and 1don'tknow why people have
        such polarized reactionsto herw hen they don'tknow herstory orw hatshe's overcom e. l
        think it'sdifficultbecause othergirlssee herlooksand juccessand assum e herlife hasbeen
        easy w hen Iknow 1w ouldn'tbe able to getthrough 5% ofwhatshe hasforeven a day
        withoutIosing it. A lotofthem ean girlbehaviorm y sisterhasgone through nearly nonstop
        sinceAmarChanderM ainifirstwrotehislibelisbecauseofjealousy.1know M ahima
        Chablaniisreallyjealousofmy sister,forexample.She'sbeenobsessedwithmysisterfor
        years,copyingherhairstyle,makingherlnstagram username@ mahitunesaflermysister's
        startupcompanycalledVocabTunes(founded2004),imitatingher,etc.W hatshe'sdoneby
        violating my sister'sm edicalprivacy and constantly calling thepolicew henevermy sister
        postsherpodcastepisodes iscom pletely outof line,butldon'tthink M ahim aw illam ountto
        much long-term . H atersneverreally stop hating and creating/innovating like my sisterdoes.
     17.Based on m y experience assom eonew ho knows herbetterthan anyone else,my sisteris
        understandably hurtthatarranged m arriage didn'twork outand thatshe had to go to the
        m atchm aking com panies in thefirstplace. IIove hervery m uch and 1wantherto be happy.
     l8.1hope shegets the happy ending thatshe deservesafterallofthis insane ordeal. She's been
        through Hellin ahandbasketbecause ofthatrizan A m arChanderM aini,and lknow w hatshe
        wants more than anything is afairytale. 1highly doubtA m arw illeveradm itw hatw rong
        he'sdone to herbecause he'sincapable oftqking responsibility foranything letalone saying
        son'y to herasshedeserves. 1do hope the Courtcom esup w ith som e kind offairsolution
        because m y sistercan'tkeep living like this,putting outfire afterfirethatAm arand other
        peoplejealousofhercauseoutofmaliceandjealousy.
    1declareunderpenaltyofperjùrythatthefaétshereinaretrueandcorrect.A notary isnot
    required pursuantto Florida Statute 92.525.

    RESPECTFU LLY SUBM ITTED and D ATED on this2ndday ofJuly 021.

                                                          By:'
                                                                                 Sasha Leah K aura
                                                                 7750 Okeçchobee Blvd.,Ste.4-481
                                                                       W estPalm B each,FL 33411
                                                                          U nited StatesofA m erica
